      Case 2:19-cv-04694-SRB Document 43 Filed 12/18/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Jessica Miracle, et al.,                         No. CV-19-04694-PHX-SRB
10                  Plaintiffs,                       ORDER
11   v.
12   Katie Hobbs, in her official capacity as
     Arizona Secretary of State,
13
                    Defendant.
14
15
           The Court has reviewed Plaintiffs’ Emergency Motion for Injunction Pending
16
     Appeal and Defendant’s Response to Plaintiffs’ Request to Expedite Briefing on Plaintiffs’
17
     Emergency Motion for Injunction Pending Appeal (Doc. 41).
18
           IT IS ORDERED that Defendant may have until December 26, 2019 to file her
19
     Response. Plaintiffs may have until January 2, 2020 to Reply.
20
21
           Dated this 18th day of December, 2019.
22
23
24
25
26
27
28
